DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1—20 filed on 05/03/2019 are presented for examination.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1—20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1—20 of co-pending Application No. 16/403,462 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are substantially broader versions of the co-pending Application.

Please see Claim-Comparison Table Below:

Instant Application
Co-pending Appl. 16/403462
1. A quantum communication system, comprising: 
a plurality of trusted nodes, each having a quantum key controller with at least a quantum transmitter or a quantum receiver; 
two of the plurality of trusted nodes configurable as first and second endpoint trusted nodes, remaining ones of the plurality of trusted nodes configurable as middle-trusted nodes between the endpoint trusted nodes; 
the first endpoint trusted node to encrypt data comprising a first key, using a first quantum key exchanged between the first endpoint trusted node and a first one of the middle-trusted nodes, and transmit the first quantum key encrypted data comprising the first key over a network to the first one of the middle-trusted nodes; 
each of the middle-trusted nodes to decrypt, using a preceding quantum key exchanged between a preceding trusted node and the middle-trusted node, preceding quantum key encrypted data comprising the first key, re-encrypt the data comprising the first key using a succeeding quantum key exchanged between the middle-trusted node and a succeeding trusted node, and transmit over the network the succeeding key encrypted data comprising the first key to the succeeding trusted node; and 
the second endpoint trusted node to receive over the network and decrypt the preceding quantum key encrypted data comprising the first key, using a second quantum key exchanged between a second one of the middle-trusted nodes and the second endpoint trusted node, to obtain the first key, so that the first and second endpoint trusted nodes each has the first key. 
1. A trusted node (TN) for quantum key distribution (QKD), comprising: 
a quantum key engine (QKE) to exchange quantum keys with other trusted nodes via a quantum channel;
a quantum key controller (QKC) comprising one or more processors to handle the quantum keys, direct encryption using the quantum keys and direct decryption using the quantum keys; and 
a trusted node controller (TNC) comprising one or more processors to direct the quantum key controller and the quantum key engine to perform quantum key exchanges with other trusted nodes, encrypted communication with other trusted nodes, and encrypted communication among blades in the trusted node, wherein no unencrypted quantum key is accessible to the trusted node controller.
8. A quantum key distribution system, comprising: 
a plurality of trusted nodes, each having a quantum key controller with at least a quantum transmitter or a quantum receiver; 
a first endpoint trusted node and a second endpoint trusted node, of the plurality of trusted nodes, to exchange a first public key with each other; 

the first endpoint trusted node to combine a first key with the first public key to form a once encrypted key, encrypt the once encrypted key with a quantum enhanced key based on the first quantum key to form a twice encrypted key, and transmit the twice encrypted key over a network to the first middle-trusted node; 
each of the one or more middle-trusted nodes to receive a quantum key over a quantum channel from a preceding trusted node and transmit a further quantum key over a further quantum channel to a following trusted node, receive a corresponding twice encrypted key over the network from the preceding trusted node, decrypt the corresponding twice encrypted key with the quantum key to form the once encrypted key, re-encrypt the once encrypted key with the further quantum key to form a further twice encrypted key, and transmit the further twice encrypted key over the network to the following trusted node; and
the second endpoint trusted node to receive the further quantum key over the further quantum channel from a final one of the middle-trusted nodes, receive the twice encrypted key over the network from the final middle-trusted node, decrypt the twice encrypted key with the further quantum key to form the once encrypted key, and extract, using the first public key, the first key from the once encrypted key, so that the first endpoint trusted node and the second endpoint trusted node each has the first key. 

exchanging, through a quantum key engine (QKE) of the trusted node and via a quantum channel, quantum keys with other trusted nodes; 
handling, through a quantum key controller (QKC) of the trusted node, the quantum keys; and 


a trusted node, configurable as each of a first endpoint trusted node, a middle-trusted node, and a second endpoint trusted node, and having a quantum key controller, wherein a plurality of such trusted nodes configured as the first endpoint trusted node, the second endpoint trusted node and one or more middle-trusted nodes are able to form the quantum communication system; 
the quantum key controller, with the trusted node as the first endpoint trusted node, to direct a quantum transmitter to exchange a first quantum key between the trusted node and a trusted node that succeeds the first endpoint trusted node, to encrypt data comprising a first key using the first quantum key 
the quantum key controller, with the trusted node as the middle-trusted node, to direct a quantum receiver to exchange a preceding quantum key with a trusted node that precedes the middle-trusted node and direct a quantum transmitter module to exchange a succeeding quantum key with a trusted node that succeeds the middle-trusted node, to decrypt, using the preceding quantum key, the data comprising the first key encrypted using the preceding quantum key, re-encrypt, using the succeeding quantum key, the data comprising the first key and transmit the data comprising the first key encrypted using the succeeding quantum key to a trusted node that succeeds the middle-trusted node over the network; and the quantum key controller, with the trusted node as the second endpoint trusted node, to direct a quantum receiver to exchange a second quantum key with a trusted node that precedes the second endpoint trusted node, to receive from the network and decrypt, using the second quantum key, the data comprising the first key encrypted using the second quantum key and obtain the first key, so that the first endpoint trusted node and the second endpoint trusted node each have the first key. 

exchanging, through a quantum key engine (QKE) of the trusted node and via a quantum channel, quantum keys with other trusted nodes; 
handling, through a quantum key controller (QKC) of the trusted node, the quantum keys; and 
directing, through a trusted node controller (TNC), the quantum key controller and the quantum key engine to perform the exchanging the quantum keys, encrypted communication with the other trusted nodes, encryption using the quantum keys and decryption using the quantum keys, and encrypted communication among blades in the trusted node, .


This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1—20 will be allowed when the above DP is overcome, by filing terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter over prior art:  
REGARDING CLAIMS 1, 8 & 14: With examiner’s thorough search the closest prior arts found are “Hunt” et al. [US 9264225 B1] and “Lee” et al. [US 7646873 B2]; 

Hunt et al. is directed to A method and apparatus for sending encrypted data across a node in a communications network; an apparatus comprises a first communicator, a second communicator, and a number of nodes; wherein: The first communicator is configured to encrypt unencrypted data to form the encrypted data using a first quantum key distributor, The second communicator is configured to decrypt the encrypted data using a second quantum key distributor, The number of nodes is configured to receive the encrypted data sent from the first communicator and send the encrypted data to the second communicator using quantum teleportation, and The encrypted data remains encrypted as the encrypted data passes through each of the number of nodes; and, 
Lee et al. is directed to Key manager systems and methods for a QKD-based network are disclosed. The system includes a QKD layer that generates quantum encryption keys, a persistent storage layer that stores the quantum encryption keys, and a key management layer; wherein: The key management layer generates an application registration record that includes a list of multiple applications that use the quantum encryption keys, The key management layer also generates a .
However, A quantum communication system, comprising: “middle-trusted nodes decrypt, using a preceding quantum key exchanged between a preceding trusted node and the middle-trusted node, preceding quantum key encrypted data comprising first key, re-encrypt the data comprising the first key using a succeeding quantum key exchanged between the middle-trusted node and a succeeding trusted node, and transmit over the network the succeeding key encrypted data comprising the first key to the succeeding trusted node; and  second endpoint trusted node to receive over the network and decrypt the preceding quantum key encrypted data comprising the first key, using a second quantum key exchanged between a second one of the middle-trusted nodes and the second endpoint trusted node, to obtain the first key, so that the first and second endpoint trusted nodes each has the first key” with these and other claim elements as a whole.

Claims 2—7, 8—13 & 15—20 are indicated as allowable based on their dependence.

Conclusion
ee PTO—892).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434